Citation Nr: 0912140	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a lacerated right wrist.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a torn medial collateral ligament of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 
1964.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Louis, Missouri.

In March 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.

The Board notes that in a June 2008 rating decision, the 
Veteran was awarded service connection and assigned a 
separate rating for the neuropathy associated with his right 
wrist disability.  A higher rating was specifically denied 
because the RO found there was no evidence of severe 
incomplete paralysis.  In this regard, the Board notes that 
the May 2008 VA examiner explicitly found the Veteran suffers 
from severe incomplete paralysis of the median nerve.  The 
Board finds this to be an inferred claim for an increased 
rating, and refers the issue to the RO for appropriate 
development.

The issue of an initial increased rating for the Veteran's 
right knee disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right wrist disability is not manifested by 
ankylosis.
CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of the Veteran's right wrist laceration are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5309-5215 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that in August 2003 the 
Veteran expressed disagreement with the June 2003 decision 
that granted him service connection for his right wrist 
disability.  As such, the Veteran has appealed the initial 
evaluation assigned and the severity of his disability is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been assigned a 10 percent rating for his 
right wrist disability under Diagnostic Code (DC) 5309.  The 
Note that follows DC 5309 instructs to rate based on 
limitation of motion.  In this regard, the rating code that 
has been applied is DC 5215, the code for limitation of 
motion of the wrist.  However, 10 percent is the maximum 
rating available under DC 5215, and as such, DC 5215 cannot 
serve as a basis for an increased rating.
The only other diagnostic code pertaining to the wrist is DC 
5214, which requires ankylosis for its application.  
Ankylosis has not been shown by the evidence.  At a VA 
examination in May 2008 the Veteran displayed flexion to 30 
degrees, extension to 25 degrees, radial deviation to 20 
degrees, ulnar deviation to 10 degrees, pronation to 80 
degrees, and supination to 70 degrees.  Normal dorsiflexion 
(extension) of the wrist is to 70 degrees, palmar flexion is 
to 80 degrees, ulnar deviation is to 45 degrees, and radial 
deviation is to 20 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2008).  While the Veteran clearly has limited motion in the 
right wrist, a complete lack of motion has not been 
demonstrated.  In addition, the examiner specifically found 
there was no joint ankylosis.  At a VA examination of May 
2003, flexion was to 23 degrees, extension was to 36 degrees, 
and radial and ulnar deviation were 8-10 degrees each.  
Again, while a decreased range of motion is clearly 
established, a lack of motion is not.  VA treatment notes of 
record also do not support the existence of ankylosis.  In a 
March 2004 VA treatment note, the Veteran's range of motion 
of the right hand was "within normal limits," except for 
some limited motion of individual digits, which has been 
attributed to a nerve problem, as described in the May 2008 
examination report.  In a November 2003 treatment note, the 
Veteran displayed a "decreased" range of motion of the 
right wrist, but ankylosis was not found.  X-rays taken in 
August 2006 revealed "mild" arthritis, and x-rays taken in 
May 2003 revealed no abnormalities.  For all of these 
reasons, the Veteran is not entitled to a rating in excess of 
10 percent under DC 5215.  

The Board finds there are no other diagnostic codes for 
application here.  While the medical evidence establishes 
that the Veteran has neurological impairment associated with 
his right wrist, the Veteran was separately awarded service 
connection for this neurological disability in a June 2008 
rating decision.  

The Board additionally considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant 
contends his disability is essentially manifested by pain.  
However, the exact degree of limited motion due to pain has 
not been established.  Moreover, the Veteran's functional 
loss due to his right wrist disability is compensated by a 
separate neurological rating.  In sum, the weight of the 
credible evidence demonstrates that the maximum percent 
disability rating of 10 percent under DC 5215 that has been 
assigned adequately compensates the Veteran's functional 
loss, pain, and weakness resulting from his right wrist 
disorder.  While the requirements of Fenderson have been 
considered, the evidence of record shows that the Veteran's 
right wrist disability has not warranted a rating in excess 
of 10 percent at any point in the appeal period.  For all of 
these reasons, the Veteran's claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
march 2001, March 2003, and March 2007 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letter of March 2007 specifically provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should his claim be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.
Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has a 
personal hearing.  He has been afforded two VA examinations.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


ORDER

An initial increased disability rating in excess of 10 
percent for residuals of a right wrist laceration is denied. 

REMAND

A remand is necessary in order to afford the Veteran a 
current VA examination for his right knee disability before 
the increased rating claim is adjudicated.  The Veteran was 
last afforded a VA examination of his knee in May 2003.  The 
Board finds that this evidence is too remote to assess the 
current status of the Veteran's arthritic condition.  
Additionally, since the 2003 VA examination, a worsening of 
existing symptomatology has been documented, and new symptoms 
have been found.  For example, a September 2005 treatment 
note documented instability of the right knee.  VA treatment 
notes of January 2007, February 2006, and January 2006 
indicate the Veteran is currently receiving steroid 
injections and undergoing physical therapy for the right 
knee.  A January 2006 x-ray revealed joint effusion.  Since 
the 2003 examination, the medical record contains no 
comprehensive assessment of the status of the Veteran's right 
knee, including range of motion or DeLuca findings.  The 
Veteran has complained to treatment providers of increased 
pain and functional loss involving the right knee since the 
2003 examination.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a Veteran alleges 
that his service-connected disability has worsened since he 
was previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  (Finding a Veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  Moreover, 
in the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  For all of these reasons, the complete 
and current status of the Veteran's service-connected right 
knee disability for VA rating purposes must be obtained 
before the claim can be adjudicated.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination 
in order to determine the current 
severity of the residuals of the 
Veteran's torn medial collateral ligament 
of the right knee.  The examination 
report must include ranges of motion, 
with notations as to the degree of motion 
at which the Veteran experiences pain, if 
any.  The examiner should identify and 
completely describe all current 
symptomatology.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria, particularly DCs 5256-5263, 
must be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


